           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

TOMMY JOE McGOOGAN,
ADC# 147267                                               PLAINTIFF

v.                       No. l:17-cv-23-DPM

SISSY WILSON, Lieutenant, Independence
County Detention Center; MICHEAL
CROSLIN, Jail Administrator, Independence
County Detention Center; and SP ARKS,
Sergeant                                               DEFENDANTS

                               ORDER
     This Court entered its Order and Judgment in June 2017; and the
Court of Appeals affirmed that decision. NQ 7, 8 & 17. McGoogan' s post-
judgment motion to appoint counsel, NQ 21, is therefore denied as moot.
This case is closed.
     So Ordered.


                                 D .P. Marshall Jr.
                                 United States District Judge
